141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anacelia DIZON, Petitioner,v.United States Naval Exchange;  United States Department ofLabor;  Director, Office of Workers' Compensation,Respondents.
No. 96-70905.
BRB No. 93-1523.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 4, 1998**.Decided Mar. 12, 1998.

1
Petition for Review of a Decision of the Benefits Review Board.


2
Before ALARCON and HAWKINS, Circuit Judges, and BREWSTER,*** District Judge.


3
MEMORANDUM*


4
Anacelia Dizon petitions for review of the Benefits Review Board's ("Board") order, affirming the Administrative Law Judge's ("ALJ") denial of permanent total disability benefits under the Longshore and Harbor Workers' Compensation Act ("LHWCA"), 33 U.S.C. §§ 901-950.  We deny the petition.


5
We review the Board's decision for errors of law and adherence to the substantial evidence standard.  Sproull v. Director, OWCP, 86 F.3d 895, 898 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 1333, 137 L.Ed.2d 493 (1997).


6
First, the ALJ determined that Dizon's industrial injury was a resolved lumbosacral strain.  The ALJ credited the opinion of Dr. Wallace Nelson and discounted the opinions of Dr. John Richardson and Dr. Alan Searle.  The ALJ gave specific, substantial reasons for accepting or rejecting these varied diagnoses.  Also, the ALJ made specific findings rejecting Dizon's claim that her industrial injury aggravated a preexisting congenital abnormality or degenerative condition.  The Board's affirmance of the ALJ's conclusion is supported by substantial evidence.


7
Second, the ALJ found that Dizon's industrial injury was temporary and did not preclude her from working.  The ALJ provided specific, substantial reasons for crediting the opinion of Dr. Harry Reese and Dr. Richard Marks and disbelieving Dizon's testimony of her pain symptoms.  All physicians who examined or evaluated Dizon, including her own primary care physician and doctors who diagnosed Dizon's condition as a somatoform pain disorder, stated that Dizon could perform sedentary work, although in varying amounts of time with varying restrictions.  Substantial evidence supports the ALJ's determination and the Board's affirmance that, whatever condition Dizon suffers from, she is not disabled from working.


8
PETITION FOR REVIEW DENIED.



**
 The panel finds this case appropriate for submission without argument pursuant to Fed.  R.App. P. 34(a) and Ninth Circuit Rule 34-4


**
 * Honorable Rudi M. Brewster, United States District Judge for the Southern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3